DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on March 8, 2021 have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 3-4, and 6-8 have been amended; and claims 9-13 are withdrawn from further consideration.  Accordingly, claims 1-13 are pending in this application, with an action on the merits to follow regarding claims 1-8.
Because of the applicant's amendment, the following in the office action filed December 9, 2020, are hereby withdrawn:  objections to the claims.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “perforating post and friction retainer devices” (claim 6; Examiner notes this objection was previously made and no perforating post or friction retaining device has been shown), must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "26" and "16" (see p. 9, line 15) have both been used to designate the necktie lock.  
The drawings are objected to because: 
It is unclear what inventive feature Figs. 4 and 6 are showing as they show the rear of the necktie, but they do not include the necktie lock which is on the rear of the necktie; it is possible that Figs. 4 and 6 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g);
Added Fig. 2B presents new matter as it includes structure(s) not previously disclosed, because it shows three transversely extending strips and the specification as originally filed only discloses 1 transversely extending strip.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The amendment filed March 8, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The In the second paragraph under the DESCRIPTION OF THE INVENTION, Applicant has amended the written description to recite strips 32A and 32B, where previously, in the written description as originally filed, only a singular strip 32A was disclosed.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 6 (and claims 2-3, 5, and 7-8 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite as it recites, “A combination of a necktie lock, a necktie and a dress shirt comprising, said necktie when being worn having a wide tail portion, a narrow tail portion, and front and rear sides that lay flat against said dress shirt, said wide tail portion having an elongated fastening member positioned….”  As in the written description, the elongated fastening member (26) and the necktie lock (26) are the same structure, it is unclear if Applicant is claiming a necktie lock and an elongated fastening member or wherein the necktie lock is an elongated fastening member.  
Claim 1 is indefinite as it recites, “said fastening member having an essentially a rectangular shape.”  It is unclear how one having ordinary skill in the art can ascertain to what degree the fastening member needs to be a rectangular shape and be considered an “essentially” a rectangular shape.  
Claim 1 recites the limitation "the wearer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is indefinite as it recites, “wherein said fastening member comprises a plurality of button holes.”  As claim 1 already recites, “wherein said second surface of said fastening member is retained to the dress shirt of the wearer using a plurality of button hole attachments” it is unclear if claim 4 is claiming an additional plurality of button holes (that are in addition to the plurality of button hole attachments from claim 1) or if claim 4 is referring to the plurality of button hole attachments from claim 1. Examiner has interpreted claim 4 to be referring to the plurality of button hole attachments from claim 1.
Claim 6 is indefinite as it recites, “where said fastening member is retained to said dress shirt using a member take from the group of button attachments and perforating post and friction retainer devices.”  As claim 1 already recites, “wherein said second surface of said fastening member is retained to the dress shirt of the wearer using a plurality of button hole attachments”, it is unclear if button attachments and perforating post and friction retainer devices are in addition to the plurality of button hole 
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-4 (and claim 5 at least for depending from a rejected claim) are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 3 recites, “wherein said fastening member attaches to the necktie of the wearer.” However, as claim 1 recites, “wherein said second surface of said fastening member is retained to the dress shirt of the wearer using a plurality of button hole attachments”, the fastening member has already been claimed as attached to the dress shirt, and therefore claim 3 does not further limit the claim from which it depends.
Claim 4 is indefinite as it recites, “wherein said fastening member comprises a plurality of button holes.”  However, as claim 1 recites, “wherein said second surface of said fastening member is retained to the dress shirt of the wearer using a plurality of .
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3-8 (as best as can be understood) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Confino (US 2652569).
Regarding claim 1, Confino discloses a combination of a necktie lock (15b, see Fig. 5), a necktie (10y), and a dress shirt (11) comprising, said necktie when being worn having a wide tail portion (10a), a narrow tail portion (10b), and front and rear sides (front side shown in Fig. 1, rear side shown in Figs. 5) that lay flat against said dress for ensuring proper attachment between said dress shirt and said fastening member while allowing said wearer to insert said narrow tail portion of said necktie into sad transversely extending strip of fabric (as the narrow tail can extend through 15a while 15b can still be attached to the dress shirt via 17/18 similar to the position shown in Fig.2). 
Examiner notes that italicized limitations in the prior art rejections are functional and do not positively recite a structural limitation, but instead require an ability to so perform and/or function.  As Confino discloses the structure of the combination, there 
Regarding claim 3, Confino discloses wherein said fastening member (15b) attaches to the necktie of the wearer (as 15b is attached indirectly to 10b via stitching 16a). 
Regarding claim 4, Confino discloses wherein said fastening member (15b) comprises a plurality of button holes (17, note due to the 35 USC 112(b), Examiner has interpreted this limitation to be claiming the plurality of buttonhole attachments from claim 1).
Regarding claim 5, Confino discloses wherein the button holes (17) are further equally spaced along the fastening member (as can be seen in Fig. 5).
Regarding claim 6, Confino discloses wherein said fastening member is retained to said dress shirt using a member taking from the group of button attachments (18 which are the buttons that connect to buttonholes 17).
Regarding claim 7, Confino discloses wherein said transversely extending strip of fabric (15a) is horizontally positioned on the rear-side of the wide tail portion (10a, as can be seen in Fig. 5).
Regarding claim 8, Confino discloses wherein said transversely extending strip of fabric (15a) is attached to the rear side of the wide tail portion in a plurality of locations (16a and both ends of 15a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 (as best as can be understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Confino as applied to claim 1 above, and further in view of Sale (US 2010/007531).
Regarding claim 2, Confino discloses all the limitations of claim 1, but does not expressly discloses wherein said fastening member is of a stretchable fabric material.
Sale teaches a necktie with a fastening member (10/50) wherein said fastening member is of stretchable fabric material (as disclosed in paras. 0027 where the tabs that have the slots/button holes can be an elastic material, and para. 0015 which states “material” is referring to a fabric).
Confino and Sale teach analogous inventions in the field of neckties with fastening members with button holes that attached to shirt buttons.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the fastening member of Confino out of an elastic fabric material as taught by Sale so that the slots/buttonholes can be stretched to accommodate various sized buttons.
Response to Arguments
Applicant's arguments filed March 8, 2021 regarding the 35 USC 102 rejection of claim 1 have been fully considered but they are not persuasive. Regarding claim 1, Applicant has amended and argues that “there is simply NO disclosure, hint, or suggestion in Confino that discloses, ‘wherein said transversely extending strip of fabric is attached adjacent to said fastening member for ensuring proper attachment between said dress shirt and said fastening member while allowing said wearer to insert said narrow tail portion of said necktie into said transversely extending strip of fabric’” (Remarks, p. 16).  Examiner respectfully disagrees, and inasmuch as has been claimed, Confino reads on the claim limitations as “said wide tail portion having a transversely extending strip of fabric” (as the strip 15a is on the wide tail 10a, and transverses across the wide tail as shown in Fig. 5) and “wherein said transversely extending strip of fabric is attached adjacent to said fastening member for ensuring proper attachment between said dress shirt and said fastening member while allowing said wearer to insert said narrow tail portion of said necktie into said transversely extending strip of fabric” (as can be seen in Fig. 5 and understood from col. 4, lines 28-45 which was also recited by Applicant on p. 15 of the Remarks, the narrow end of the tie can be slid through 15a, and as such the fastening member 15b can attach to the shirt while the tail portion can be extended through 15a).  Examiner notes that the recitation of the intended use or function of the claimed invention (the italicized limitation) must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  And in the present case, .  
Applicant submits that the dependent claims are patentable based on their dependencies from claim 1; however, as discussed in the rejection below and in the arguments above, claim 1 is not allowable over the prior art.  Therefore, these arguments have not been found convincing and the rejections of claims 2-8 under 35 U.S.C. 102 or 103 have been maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732